The defendant is the wife of the plaintiff. He has brought an action ,to obtain a divorce on the ground of' adultery, committed by the wife. This motion is made by the wife to obtain an allowance for counsel fee to defend the suit, and for alimony during the pendency of the suit.
The affidavits on the part of the defendant set.forth that she was poor, and dependent on the charity of friends and her own exertions, for the means of support. Her answer denies the adultery.
The affidavits on the part of the plaintiff showed that about four years ago she abandoned her husband, the plaintiff, leaving also her child in his care; that she went away saying that she did not intend to reside with him; that her general character for chastity was not good, and that at the present time, and for a year past, she is living with one C. P. as his wife, openly and notoriously.
The Court held that she had no right to the allowance for counsel fee or alimony, under the circumstances, and denied the motion.
Niven & Thompson, attorneys for plaintiff.
A. J. Baldwin, for the motion.